Citation Nr: 1734358	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-01 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to a rating higher than 20 percent for degenerative joint disease of the right shoulder to include scars.

2. Entitlement to service connection for loss of motion and numbness to the right hand and fingers.  


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from February 1982 to May 1982 and from November 1982 to July 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2011, and a Statement of the Case was issued in October 2012.  Although it is unclear whether the Veteran timely filed his Form 9 Appeal, which was dated December 6, 2012 and stamped as being received January 10, 2013, an "Appeal Certification to BVA Worksheet" in March 2016 shows that the appeal was ready to be certified to the Board regarding the issues of entitlement to a higher rating for degenerative joint disease of the right shoulder to include scars and service connection for loss of motion and numbness to the right hand and fingers.  Thus, these issues are currently before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (by treating the matter as if it were part of the timely filed Substantive Appeal, VA waived any objections it might have had to the timeliness of filing). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand.  However, a remand is necessary for the following reasons to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

First, the Board notes that the latest VA examination of the joints was conducted in May 2010.  Although the Veteran has not specifically asserted that his service-connected degenerative joint disease of the right shoulder to include scars has increased in severity since that last examination, private medical records in January 2011 indicate that the disability may have increased in severity, as range of motion was limited to midway between the side and shoulder level and as the scar was inflamed.  Thus, as the VA examination is over 7 years old and as the evidence shows that the service-connected degenerative joint disease of the Veteran's right shoulder to include scars may have increased in severity, the Board finds that a remand is necessary to afford him a new and contemporaneous VA examination to assess the severity of his service-connected disability.  Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Second, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) emphasized that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint. Such findings were not completely provided on the May 2010 VA examination for the right shoulder. When VA undertakes to provide a VA examination or obtain a VA opinion, the examination, or opinion, must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Third, as for the issue of service connection for loss of motion and numbness to the right hand and fingers, service treatment records dated in May 1988 show that the Veteran was instructed not to use his right hand for two days as a result of his right shoulder injury.  The Veteran contends that he injured his right shoulder in service and experiences loss of motion and numbness in his right hand and fingers.  See March 2010 claim.  Private medical records in December 2009 show that the Veteran had intermittent numbness in his right hand.  While the Veteran was afforded a VA examination in May 2010, the etiology of his right hand condition was not addressed.  Thus the Veteran should be afforded a VA examination that addresses the nature and etiology of loss of motion and numbness to his right hand and fingers, to include whether it is directly related to service or secondary to the service-connected degenerative joint disease of his right shoulder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Lastly, the Veteran's most recent VA treatment records appear to be dated in September 2012.  Thus, prior to obtaining any opinion, his assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file, including treatment records from any VA medical facility since September 2012.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).
   
2. Schedule the Veteran for an appropriate VA examination.  The examiner must review the claims file and should note that review in the report.  Any necessary studies or tests should be conducted.  Upon review of the record and interview and examination of the Veteran, the examiner is asked to do the following:

a.) Utilize the appropriate Disability Benefits Questionnaire in evaluating the service-connected degenerative joint disease of the right shoulder to include scars.  The examination report must include all findings necessary to rate the disability, including range of motion measurements for painful joints on both active and passive motion, in weight-bearing and non-weight bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The evaluation of the scarring should address the severity of each scar-including the size of each scar; whether it is deep, superficial, linear, nonlinear, unstable, painful; whether it causes limitation of motion; and any other findings that are relevant.  

b.) Identify (by medical diagnosis) any disability manifested by loss of motion and numbness to the right hand and fingers.  For each diagnosed disability manifested by loss of motion and numbness to the right hand and fingers please opine whether it is at least as likely as not (50 percent probability or more) that it was incurred during service.  The examiner is asked to address the May 1988 service treatment record that shows the Veteran was instructed not to use his right hand for two days as a result of his right shoulder injury. 

c.) For each diagnosed disability manifested by loss of motion and numbness to the right hand and fingers opine whether it is at least as likely as not (a 50 percent or better probability) that such disability was both caused or aggravated by the Veteran's service-connected degenerative joint disease of the right shoulder.  If so, please identify the degree of impairment that is due to such aggravation.  Please also comment as to whether the Veteran has impairment of the right hand and fingers that is either a symptom or manifestation of the degenerative joint disease of the right shoulder. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.  For all opinions rendered, the examiner must explain the rationale.  If the examiner is unable to provide an opinion he or she should explain why.  

3. Review the medical opinions/examinations obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

4. Thereafter, readjudicate the issues on appeal, as are listed on the title page of this Remand.  If any benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2016).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

